 446DECISIONS OF NATIONAL LABOR RELATIONS BOARDVirginia-Carolina Chemical CorporationandSouthern Confer-ence of Teamsters,PetitionerandInternational ChemicalWorkers Union,AFL-CIO,Local36.1Case No. 12-RC-866.August 5, 1960DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the National LaborRelations Act, a hearing was held before Robert G. Romano, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers herein to a three-member panel [Mem-bers Rodgers, Jenkins, and Fanning].Upon the entire record, the Board finds : 21.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations named below claim to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the represen-tation of certain employees of the Employer with the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks an overall unit of employees of Virginia-Carolina Chemical Corporation.'The Employer contends that sepa-rate units for the mining division and the concentrated superphos-phate plant, hereinafter referred to as CSP, are appropriate.4The Employer's mining division consists of mining installations atHomeland and Clear Springs, Florida, and storage facilities for thephosphate rock taken from the mines, a phosphorous furnace, a ferti-lizer plant, a machine shop, an electric shop, a carpenter shop, a paintshop, and office facilities at Nichols, Florida.Nichols is approxi-mately 20 miles from the mines. The mining division provides theCSP operations with the necessary phosphate rock, but it sells approxi-mately 90 percent of its production to outside customers.The CSP operation is located at Nichols and began to operate aspart of the Employer's mining division in 1954. It is engaged in themanufacture of concentrated superphosphate in pulverized and granu-1The hearing officer properly granted the Union's motion to intervene on the basis ofits long contractual relationship with the Employer.2The Employer's request for oral argument is denied as the record in this case and thebriefs of the parties adequately present the issues for decision$ The Employer moved to dismiss the petition on the ground that the unit described inthe petition is inappropriate for bargaining purposes. In view of our decision herein, itsmotion is denied.d Though insisting that an overall unit alone is appropriate,both the Intervenor andthe Petitioner indicated willingness to participate in elections on a two-unit basis if theBoard so orders.128 NLRB No. 59. VIRGINIA-CAROLINA CHEMICAL CORPORATION447lax forms. It occupies approximately 150 to 175 acres and is set offfrom the mining division operations at Nichols by a fence.When itbegan operation, it utilized the same pool of maintenance employeesthat serviced the Employer's mining and related operations. In Sep-tember 1958, CSP established its own electrical maintenance depart-ment.Until late in 1959, CSP plant was under the supervision of aplant superintendent who was responsible to the local manager of themining division. In late 1959, the plant superintendent was raisedto the status of manager with authority equal to that of the localmanager of the mining division.At about the same time, CSP estab-lished its own personnel, purchasing, and payroll departments. Theseadministrative changes were part of a current expansion programdeisgned to approximately double CSP productive capacity, which isto be completed late in 1960.When completed, CSP's payroll will in-crease from approximately 150 production employees to approximately250.The plant will continue to operate with the existing job classi-fications.Except for 20 "operator" classifications, the employees inthe CSP operations utilize skills similar to those of employees in themining division.The Intervenor has been the recognized bargaining representativeof the Employer's Polk County, Florida, operations since 1946.Whenthe Employer's CSP operations were established in 1954, they werecovered by subsequent contracts negotiated with the Intervenor, aspart of the Employer's mining division operations.The contractsprovided the same wage benefits to all employees, and seniority wasfigured on the basis of service in either or both operations.The Inter-venor's latest contract expired on May 15, 1959.The parties failedto reach agreement on a new contract principally because of the Em-ployer's insistence on negotiating on the basis of two units rather thanon one overall unit.The Employer has at no time withdrawn recog-nition from the Intervenor and continues to deal with it as the repre-sentative of its employees.The Employer contends that the administrative separation whichhas taken place justifies its request for separate units conformingto such administrative lines.We do not agree that such changes havesignificantly altered the community of interest of employees in thetwo divisions so as to warrant upsetting collective-bargaining prac-tices on an overall unit basis.The separation that has been achievedhas not resulted in complete administrative cleavage.Thus both theCSP operations and the mining division are under the ultimate super-vision of one individual in the Employer's central office at Richmond,Virginia.CSP is required to obtain all of its phosphate rock fromthe mining division. It is not authorized to purchase supplies else-where, even in the event the mining division cannot supply it withrock. In such circumstances, the local manager of the mining division -448DECISIONS OF NATIONAL LABOR RELATIONS BOARDis required to receive authorization from Richmond before he can pur--chase such rock from outside sources.Though the local managers of'CSP and the mining division have autonomy in execution of laborrelations policies, overall policy, including specifically negotiatingpolicies, is formulated in Richmond.And though the Employer hasdiscontinued the practice of "rolling," whereby employees in one op-eration could bump employees with less seniority in another opera-tion in times of layoff, it continues to post job vacancies and to permitbidding in on jobs by employees in either operation.This is trueeven with respect to the "operator" classifications of CSP which theEmployer contends require completely different skills than are re-quired of jobs in the mining division. Such positions are filled eitherthrough the bidding in process or by new employees. The Employerhas no special requirements for filling such positions, and its witnessestestified that it takes approximately 6 months to train an employeewithout experience for such position.The percentage of such posi-tions is in any event small, and the great majority of positions ineither division require skills which exist among employees of theother division.Moreover, vacation and insurance benefits continueto be computed on the basis of seniority in either or both divisions.In the light of the foregoing, we conclude that the administrativechanges made in the Employer's operations have not so changed work-ing relationships or functions of employees so as to preclude findingthe unit requested by the competing labor organizations to beappropriate.Accordingly, we find that a unit of the following employees isappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act :All production and maintenance employees of the Employer at itsconcentrated superphosphate plant and mining division in Nichols,Homeland, and Clear Springs, Florida, excluding office clerical em-ployees, professional and administrative employees, chemists, en-gineers, department heads, guards, and supervisors as defined inthe Act.[Text of Direction of Election omitted from publication.]Rickel Bros., Inc.andRetail Clerks Union,Local 34, RetailClerks' International Association,AFL-CIO.Case No. Ps-CA-485.August 5, 1960DECISION AND ORDEROn April 4, 1960, Trial Examiner Paul Bisgyer issued his Inter-mediate Report in the above-entitled proceeding, finding that the128 NLRB No. 58.